DETAILED ACTION
Remarks
The instant application having Application Number 16/437924 filed on June 11, 2019 has a total of 19 claims pending in the application; there are 2 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Continuation Statement
This patent application is a continuation of U.S. Application No. 14/871840, filed September 30, 2015, now U.S. Patent #10,324,804.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated June 11, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-15 of U.S. Patent No. 10,324,804.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to . 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to modify or to omit the additional elements of claims 8-15 to arrive at the claims 1-19 of the instant application because the person would have realize that the remaining element would perform the same functions as before.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson (CCPA), 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  Please also see MPEP § 804.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 9-11, 12-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubun et al. (US Patent Publication No. 2002/0023198 A1, ‘Kokubun’, hereafter) in view of Avati (US Patent Publication No. 2015/0269213 A1).

Regarding claim 1, Kokubun teaches a method for performing a backup operation in a live file system (Kokubun [0002] discloses a data backup method and an information processing apparatus suitable for backing up data), the method comprising:
backing up, by the backup server, the blocks of data or files identified in the current change log on a backup storage device from the live file system in a backup save set (Kokubun [0039], and [0066-0067]);
Kokubun does not teach
during operation of the live file system:
closing a current change log when the backup operation is initiated such that the current change log is associated with the backup operation and starting a new change log for a subsequent backup operation, wherein the current change log includes records of operations that were performed in the live file system and identifies blocks of the data or files that have changed since a previous backup operation, wherein the current change log is configured to store an inode number for each of the data or files that have changed;
identifying a name and/or path of the data blocks or files that cannot be read by the backup application in the live file system because of the changes that continue to occur in the live file system; and
determining a current name and/or path of the files or data blocks that could not be read by the backup application from the inode numbers stored in the current change log; and
changing the backup save set such that the backup save set is namespace consistent with the data blocks or files based on the current name and/or path of the data blocks.
However, Avati teaches
during operation of the live file system:
closing a current change log when the backup operation is initiated such that the current change log is associated with the backup operation and starting a new change log for a subsequent backup operation, wherein the current change log includes records of operations that were performed in the live file system and identifies blocks of the data or files that have changed since a previous backup operation, wherein the current change log is configured to store an inode number for each of the data or files that have changed (Avati [0031-0037]);
identifying a name and/or path of the data blocks or files that cannot be read by the backup application in the live file system because of the changes that continue to occur in the live file system (Avati [0031-0037], [0077-0079]); and
determining a current name and/or path of the files or data blocks that could not be read by the backup application from the inode numbers stored in the current change log (Avati [0031-0037], [0077-0079]); and
changing the backup save set such that the backup save set is namespace consistent with the data blocks or files based on the current name and/or path of the data blocks (Avati [0051-0052], [0077-0079]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Kokubun and Avati before him/her, to modify Kokubun with the teaching of Avati’s systems and methods for compacting change logs using file content location identifiers.  One would have been motivated to do so for the benefit of referencing a file by the file itself that includes the file path and name instead of refereeing the file by its file name only advantageously helping change log record to work efficiently (Avati [0001-0002] and Abstract).
Regarding claim 2, Kokubun as modified teaches, further comprising initiating the backup operation of the live file system (Avati [0041], [0063], [0065]).
Regarding claim 3, Kokubun as modified teaches, further comprising performing the backup operation while the live file system continues operation (Avati [0041], [0063], [0065]).
Regarding claim 4, Kokubun as modified teaches, further comprising storing the current change log with the backup save set (Kokubun [0039-0040]).
Regarding claim 5, Kokubun as modified teaches, further comprising accessing the files that cannot be read based on the inode numbers associated with the files that cannot be read, wherein the inode numbers enable the backup application to determine a current path and name of the files that cannot be initially read such that the backup applicant can make the backup save set name space consistent with the live file system (Avati [0051-0053] and please also see [0034-0037]).
Regarding claim 9, Kokubun as modified teaches, wherein modifications to the files are stored in the change log (Kokubun [0059-0062] and Fig. 6).
Regarding claim 10, Kokubun as modified teaches, further comprising initiating the backup operation of the live file system without taking a snapshot of the live file system (Kokubun [0062]).
Regarding claim 11, Kokubun as modified teaches, further comprising ensuring that changes to the files that cannot be initially read are included in the backup save set of the live file system (Avati [0051-0053] and please also see [0034-0037]).
Regarding claim 12, Kokubun teaches a non-transitory computer readable medium comprising computer executable instructions that are configured to perform a method for performing a backup operation in a live file system (The CPU controls the operation of the personal computer by executing various programs stored in the memory. The memory stores a backup program. … memory may use a nonvolatile storage medium, Kokubun [0038-0041], [0122]), the method comprising:
although claim 12 directed to a medium, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the medium recited in claim 12. Therefore; claim 12 is rejected for at least the same reason as claim 1 above.
Regarding claims 13-15 and 17-19, the method steps of claims 2-5 and 9-11 substantially encompass the medium recited in claims 13-15 and 17-19.  Therefore, claims 13-15 and 17-19 are rejected for at least the same reason as claims 2-5 and 9-11 above.

Claims 6, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubun et al. (US Patent Publication No. 2002/0023198 A1, ‘Kokubun’, hereafter) in view of Avati (US Patent Publication No. 2015/0269213 A1) and further in view of Cannon et al. (US Patent Publication No. 2007/0185934 A1, ‘Cannon’, hereafter).

Regarding claim 6, Kokubun and Avati do not teach further comprising opening the files and passing a reference to the newly opened files back to the backup application.
However, Cannon teaches further comprising opening the files and passing a reference to the newly opened files back to the backup application (Cannon [0042]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Kokubun, Avati and Cannon before him/her, to further modify Kokubun with the teaching of Cannon’s restoring a file to its proper storage tier in an information lifecycle management environment.  One would have been motivated to do so for the benefit of handling extended file metadata during backup and restore operations and for correctly identifying a file's proper tiered location whenever the file is restored from a backup storage file system to the tiered storage file system (Cannon [0014]).
Regarding claim 7, Kokubun and Avati do not teach further comprising performing the events that correspond to the newly opened files.
However, Cannon teaches further comprising performing the events that correspond to the newly opened files (Cannon [0042]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Kokubun, Avati and Cannon before him/her, to further modify Kokubun with the teaching of Cannon’s restoring a file to its proper storage tier in an information lifecycle management environment.  One would have been motivated to do so for the benefit of handling extended file metadata during backup and restore operations and for correctly identifying a file's proper tiered location whenever the file is restored from a backup storage file system to the tiered storage file system (Cannon [0014]).
Regarding claim 16, the method steps of claims 6 and 7 substantially encompass the medium recited in claim 16.  Therefore, claim 16 are rejected for at least the same reason as claims 6 and 7 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kokubun et al. (US Patent Publication No. 2002/0023198 A1, ‘Kokubun’, hereafter) in view of Avati (US Patent Publication No. 2015/0269213 A1) in view of Cannon et al. (US Patent Publication No. 2007/0185934 A1, ‘Cannon’, hereafter) and further in view of Sampson (US Patent Publication No. 2007/0185934 A1).

Regarding claim 6, Kokubun, Avati and Cannon do not teach further comprising deleting any reference to a file when a reference to the file returned to the backup application is NULL.
However, Sampson teaches further comprising deleting any reference to a file when a reference to the file returned to the backup application is NULL (if a token issuer attempts to delete a token, the event "before token deleted" occurs. In this case, the TLM is called with no other object except for the token (or tokens) itself. The "object" is "null," meaning there is no object, Sampson [0091-0092])
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Kokubun, Avati, Cannon and Sampson before him/her, to further modify Kokubun with the teaching of Sampson’s file system management with user-definable functional attributes stored in a token action log.  One would have been motivated to do so for the benefit of allowing individual files to possess arbitrary attributes that point to customizable actions (Sampson [0009]).


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168